UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6780


JOSEPH EDISON BRIDGES,

                  Petitioner – Appellant,

             v.

GENE M. JOHNSON,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:08-cv-00613-sgw-mfu)


Submitted:    October 8, 2009                 Decided:   October 30, 2009


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Edison Bridges, Appellant Pro Se.   Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph       Edison    Bridges       seeks   to        appeal   the   district

court’s    order    denying       relief    on    his    28    U.S.C.       § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent    “a    substantial        showing          of    the     denial    of     a

constitutional       right.”         28    U.S.C.       § 2253(c)(2)         (2006).         A

prisoner     satisfies        this        standard       by        demonstrating          that

reasonable    jurists       would     find       that    any        assessment       of     the

constitutional      claims     by    the    district      court       is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We

have independently reviewed the record and conclude that Bridges

has not made the requisite showing.                       Accordingly, we deny a

certificate    of     appealability         and      dismiss         the    appeal.          We

dispense     with    oral     argument       because          the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                            2